Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29-33, 37, 39 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2009/0231441 A1 to Walker et al. (Walker), and U.S. Patent Application Publication No. US 2015/0007307 A1 to Grimes et al. (Grimes).
As to claim 21, Wang discloses a method comprising: 
receiving, by a computing device, sensory input (102) (step S202, Figs. 1-3, Pars. 25, 28) comprising at least audio input (314) and visual input (316) (Figs. 2-3, Par. 28); 
determining semantic information from the sensory input (S204) (Figs. 2-3, Par. 29); 
determine a first dialog action using the semantic information (Pars. 28, 44);
determining scene information from the visual input (e.g. user’s emotional state determine by facial expression) (Figs. 2-3, 4-5, Pars. 29, 34-36, 49); 
determining an input state associated with the user using the scene information (e.g. user’s emotional state determine by facial expression)(Figs. 2-3, 4-5, Pars. 29, 34-36, 49).
Wang does not expressly disclose a first questioning style to question a user; changing the first questioning style to a second questioning style using the determined input state, the second questioning style being different from the first questioning style; and outputting a question to the user using the second questioning style
Walker discloses determining the input state associated with the user (see Figs.  6, 10, 11,  15; Pars. 23, 24, 109, 190, 222, 242, 276,  357, 364, 392,  465, 472, 473, 475); providing variety of different types of questionings such as a first question type (e.g. open-ended questions) (see Pars. 24, 109. 357, 364) and a second question type (e.g. suggested meta-data) (see Pars. 109. 357, 364) or different form or similar question if a user does not respond) using the determined input state (e.g. image captured/scene information from visual input) (see Figs.  6, 10, 11,  15; Pars. 23, 24, 109, 190, 222, 242, 276,  357, 364, 392,  465, 472, 473, 475).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
Grimes discloses a first questioning style to question a user (e.g. first level of difficulty question) (Par. 207); changing the first questioning style to a second questioning style using the determined input state (facial recognition to determine mood such as happy, sad, angry, etc.) (Par. 207), the second questioning style being different from the first questioning style (e.g. determine that the user is frustrated thereby change the question to one with reduce level of difficulty) (Par. 207); and outputting a question to the user using the second questioning style (e.g. change the question to one with reduce level of difficulty) (Par. 207).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Grimes to adjust to the user’s reaction/input thereby provide an improved experience for the user as suggested by Grimes (Par. 207).
As to claims 29 and 37, see claim 21. Wang as modified further discloses a device, comprising: at least one processor (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Par. 44); at least one sensor coupled to the at least one processor (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Par. 44); and memory coupled to the at least one processor (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Pars. 44-45); the memory cooperating with the at least one processor to cause the at least one processor to be capable of performing operations (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Pars. 44-45).  It would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
As to claim 22, Wang as modified discloses extracting the scene information from at least one image input or at least one video input (Wang’s Pars. 35-36, Grimes’ Par. 207).  See claim 21 motivation above.  
As to claim 30, see claim 22 rejection above.
As to claim 23, Wang as modified discloses determining object information from the scene information and using the object information to determine the input state (Wang’s Fig. 5, Pars. 35-36, Walker’s Figs. 2-3, Par. 44).  It would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
As to claims 31 and 39, see claim 23 rejection and motivation above.
As to claim 24, Wang as modified discloses determining event information from the scene information and using the event information to determine the input state (Walker’s Figs. 2-3, Par. 44, Grimes’ Par. 207).  See claim 21 motivation above.  
As to claim 32, see claim 24 rejection and motivation above.
As to claim 25, Wang as modified discloses determining motion information from the scene information and using the motion information (e.g. Grimes’ expressions becoming more frustrated/frown) to determine the input state (Wang’s Fig. 5, Pars. 37-38, Walker’s Figs. 2-3, Par. 44, Grimes’ Par. 207).  See claim 21 motivation above.
As to claim 33, see claim 25 rejection and motivation above.
As to claim 41, Wang as modified discloses the input state (Grimes’ facial recognition) (Grimes’ Par. 207) is at least one of an emotional state (Grimes’ facial recognition to determine mood such as happy, sad, angry, etc.) (omit or cognitive state, or mental state) of the user (Grimes’ Par. 207).  See motivation of claim 21 above.
As to claim 42, Wang as modified discloses the sensory input (Grimes’ facial recognition to determine mood such as happy, sad, angry, etc.) is generated by the user (Grimes’ Par. 207).  See motivation of claim 21 above.

Claims 26-27, 34-35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2009/0231441 A1 to Walker et al. (Walker), and U.S. Patent Application Publication No. US 2015/0007307 A1 to Grimes et al. (Grimes); in view of U.S. Patent Application Publication No. US 2016/0163332 A1 to Un et al. (Un).
As to claim 26, Wang as modified does not expressly disclose determining the scene information using at least one machine learned model trained using domain-specific training samples including at least one image sample or at least one video sample.
Un discloses determining the scene information using at least one machine learned model trained using domain-specific training samples (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58) including at least one image sample or at least one video sample (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Un to improve user’s experience as suggested by Un (Par. 5).
As to claim 27, Wang as modified does not expressly disclose using the scene information, determining a temporal sequence and using the temporal sequence to determine the input state, wherein the temporal sequence comprises (i) an object,) (ii) an event, or (iii) a combination of (i) and (ii).
Un discloses using the scene information, determining a temporal sequence (Un’s Fig. 4, Par. 34) and using the temporal sequence to determine the input state, wherein the temporal sequence comprises (omit (i) an object,) (ii) an event (Un’s Fig. 4, Par. 34), (omit or (iii) a combination of (i) and (ii)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Un to improve user’s experience as suggested by Un (Par. 5). 
As to claim 35, see claim 27 rejection and motivation above.
As to claim 34, Wang as modified does not expressly disclose the input state using at least one machine learned model trained using domain-specific training samples including at least one image sample or at least one video sample.
Un discloses determining the input state using at least one machine learned model trained using domain-specific training samples (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58) including at least one image sample or at least one video sample (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Un to improve user’s experience as suggested by Un (Par. 5).
As to claim 38, see claims 30 and 34 rejections and motivations above.

Claims 28, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2009/0231441 A1 to Walker et al. (Walker), and U.S. Patent Application Publication No. US 2015/0007307 A1 to Grimes et al. (Grimes); in view of U.S. Patent Application Publication No. US 2006/0192868 A2 to Wakamori and U.S. Patent Application Publication No. 2006/0120570 A1 to Azuma et al. (Azuma).
As to claim 28, Wang as modified discloses using the facial features of the image to determine the input state (Wang’s Par. 36, Grimes’ Par. 207).  See motivation of claim 21 above.
Wang does not expressly disclose extracting an image of an iris of a human eye from the visual input, using the image to generate a code, comparing the code to a template, determining biometric information based on a comparison of the code to the template, and using the biometric information to determine the input state.
Wakamori discloses extracting an image of an iris of a human eye from the visual input, using the image to generate a code (Pars. 28, 32, 39), comparing the code to a template, determining biometric information based on a comparison of the code to the template (Pars. 28, 32, 39), and using the biometric information (Pars. 28, 32, 39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Wakamori to provide an improved detection since it prevents uneasiness due to having to place the subject’s eye directly in front of the camera for eye detection as suggested by Wakamori (Par. 5)
Azuma discloses using the biometric information to determine the input state (Pars. 2, 59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Azuma to improved input detection by using changes in the iris pattern due to emotion as suggested by Azuma (Par. 59).
As to claims 36 and 40, see claim 28 rejection and motivation above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-42 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Grimes as necessitated by amendments.  Please see above for full basis of rejection as taught by Wang and Walker in view of Grimes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,407,055 B2 to Asano et al. teaches an information processing apparatus a predicting unit that predicts an emotion of a user and a recognizing unit that recognizes an emotion of the user using the emotion predicted by the predicting unit and user information acquired from the user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/
Examiner, Art Unit 2692                                                                                                                                                                                                        

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692